429 F.2d 1407
James Taylor LOVAN, Petitioner-Appellant,v.John W. WINGO, Warden, etc., Respondent-Appellee.
No. 20214.
United States Court of Appeals, Sixth Circuit.
July 14, 1970.

James Taylor Lovan, in pro. per.
John B. Breckinridge, Atty. Gen., Joseph L. Famularo, Asst. Atty. Gen. Commonwealth of Kentucky, Frankfort, Ky., for appellee.
ORDER.
Before CELEBREZZE, Circuit Judge, O'SULLIVAN, Senior Circuit Judge, and KALBFLEISCH*, District Judge
PER CURIAM.


1
This cause coming on to be heard on the briefs of the parties and the record in this case, and the Court being duly advised, it is hereby ordered that the judgment of the District Court be and it hereby is affirmed for the reasons stated in the order of District Judge Gordon, reported at 315 F.Supp. 656 (W.D.Ky., Jan. 6, 1970; Docket No. 2414).



Notes:


*
 The Honorable Girard E. Kalbfleisch, United States District Judge, Northern District of Ohio, sitting by designation